Citation Nr: 0834760	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to October 
1965.

In December 1993, a rating decision was issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky denying the veteran's service connection 
claim for PTSD.  The veteran appealed that decision and the 
claim was denied by the Board in a decision issued in January 
1997.  

Thereafter, the veteran filed to reopen the claim and a 
rating decision was issued in March 1998 by RO which denied 
reopening the appellant's claim for entitlement to service 
connection for PTSD, on the basis that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim had not been submitted.  The veteran appealed this 
decision to the Board which likewise found no new and 
material evidence in a decision dated in November 1999.

The appellant subsequently appealed the November 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") and the 
Court issued an Order which vacated the November 1999 Board 
decision for the Board to consider the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA).

This case came before the Board again in August 2002 at which 
time the Board denied reopening the PTSD claim on the basis 
that new and material evidence sufficient to warrant 
reopening of the PTSD claim had not been received.  The 
veteran filed to again reopen the PTSD claim in June 2003 and 
the application to reopen was denied by the RO in an August 
2004 rating action based on lack of receipt of new and 
material evidence.  That determination gives rise to this 
appeal.  

In a substantive appeal filed in June 2006, the veteran had 
requested a travel Board hearing.  Ultimately, in January 
2008, the veteran elected to cancel the previously requested 
travel Board hearing.

The Board also observes that the record includes a conference 
report dated in August 2007, at which time the veteran 
withdrew the following issues from appellate consideration: 
service connection claims for loss of vision, depression and 
headaches, all claimed as secondary to head trauma sustained 
in service; and an increased rating claim for residuals of a 
left maxilla fracture.   


FINDINGS OF FACT

1.  In a final decision issued in August 2002, the Board 
determined that new and material evidence had not been 
received to reopen the service connection claim for PTSD, 
absent a current diagnosis of PTSD made in accordance with 
the provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

2.  There has been no evidence received since the final Board 
decision of August 2002 continuing the denial of service 
connection for PTSD, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
or raises a reasonable possibility of substantiating the 
service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  A Board decision issued in August 2002 determining that 
new and material evidence had not been received to reopen the 
service connection claim for PTSD is final.  38 U.S.C.A.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100, 20.1105 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008)).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claim on appeal being addressed in this decision.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to the application to reopen 
the service connection claim for PTSD in October 2003 and 
August 2006 letters from VA.  These letters informed the 
veteran that his previous claim of entitlement to service 
connection for PTSD had been denied in a prior decision which 
was final, and that in order for VA to reconsider the claim, 
he must present "new and material evidence."  Specifically, 
he was advised that new evidence consists of evidence in 
existence that has been "submitted to the VA for the first 
time."  Material evidence was explained as additional 
evidence that must be relevant to the issue of service 
connection and "must pertain to the reason your claim was 
previously denied" and, with regard to the latter, the 2003 
letter specified that service connection for PTSD was 
previously denied "because you did not have a diagnosis."  
Thus, the 2003 letter advised the veteran that VA needed 
evidence showing that a diagnosis of PTSD had been made.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the applications to reopen 
the previously denied claims.  Kent, 20 Vet. App. at 10. 

Further, in a duty to assist letter which had been previously 
issued in March 2001, and in an attachment to the October 
2003 letter entitled, "What the evidence must show", the 
veteran was informed that to establish entitlement to service 
connection, the evidence must show:

1.  An injury in military service, or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.

2.  A current physical or mental disability.

3.  A relationship between a current disability and an 
injury, disease, or event in military service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for PTSD primarily due 
to the absence of diagnosis of this condition.  The 2003 VCAA 
letter specifically advised the veteran to provide 
information to fill this gap in the evidence.  The Board 
concludes that this letter and those issued in 2001 and 2006, 
collectively fulfill the duty to notify the veteran of what 
is needed to substantiate the service connection claim for 
PTSD.

The RO also informed the veteran of VA's duty to assist him 
in the development of his claim in letters dated between 2001 
and 2006, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining relevant records from 
any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.

With regard to notification of the five elements of a 
service-connection claim, i.e., (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date, the veteran was notified 
in the October 2003 letter, as described above, of the 
requirement that the evidence show the existence of a 
disability and a connection between service and that 
disability.  Moreover, his "veteran status" is not in 
question in this case, and no evidence was needed regarding 
that element as it was already in the claims file.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded, 
was not provided until a letter was sent in June 2006.  
Subsequent adjudication of the claim was done in an October 
2007 Supplemental SOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  However, in this case, the matters 
of a disability rating and effective date are moot inasmuch 
the PTSD claim is not being reopened.  In sum, the record 
indicates that the veteran received appropriate notice 
pursuant to the VCAA.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The veteran's service 
treatment records have been obtained as well as identified VA 
and private treatment records.  Statements from the veteran 
are also on file.  In addition, several VA examinations have 
been conducted in this case, the most recent of which was in 
2007.  The Board points out that VA need not conduct an 
examination with respect to claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 
21 Vet. App. 456, 463 (holding that, once the Board decided 
that the appellant's claim could not be reopened, the 
conditional duty to provide a new medical examination was 
extinguished, even where the RO had reopened and provided 
medical examinations which the appellant argued were 
inadequate, because the issue of the adequacy of the 
examinations was moot).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2007).  

Factual Background

In January 1999, the veteran filed his original service 
connection claim for a psychiatric disorder.  His DD-Form 214 
shows that he served from August 1963 to October 1965 and 
that his military occupational specialty was as a cook.  
There is no indication of combat service or of service in 
Vietnam.

The August 1963 enlistment examination report shows that 
psychiatric evaluation was normal and that the veteran had no 
reported symptoms of nervous trouble of any sort, depression 
or excessive worry. 

Service medical records show that the veteran was given 
short-term supportive therapy in June 1964 and February 1965 
for complaints of nervousness and forgetfulness.  An April 
1965, the veteran was referred for psychiatric evaluation in 
conjunction with ineffectiveness at various jobs.  On 
evaluation, the veteran was found to be emotionally immature 
and dependent and reacted to pressure in an indirect way by 
becoming ineffectual and anxious.  Passive-aggressive 
personality manifested by forgetfulness, ineffectiveness, 
anxiety and an inability to directly express normal 
aggressiveness, was diagnosed.

In June 1965, the veteran was involved in a motor vehicle 
accident.  Statements offered by the veteran and a witness 
indicate that the veteran rented a car with some friends.  
Soon after he began to drive, he noticed that the car pulled 
to the right.  After stopping at various clubs, the veteran 
started to drive home when, on a straight stretch of road, 
the car began to pull to the right.  The veteran indicated 
that he saw a tree, touched the brakes and then hit the tree.  
The veteran next recalled that he was helped from the car and 
taken to the hospital.  A contemporaneous medical report 
indicated that the veteran sustained numerous injuries 
including a fracture of the left maxilla, a laceration of the 
upper lip, and multiple bruises at the thorax and 
extremities.  Four days later, the veteran had three teeth 
extracted and an open reduction of the left maxilla fracture.
The veteran's September 1965 separation examination report 
indicated normal psychiatric findings and noted a passive-
aggressive personality.

In February 1978, the veteran underwent a VA neuropsychiatric 
examination.  The examiner noted that the veteran presented 
with some indication of developmental lack with respect to 
social interaction and some passive aggressiveness in his 
behavior.  Passive aggressive personality disorder, but no 
psychiatric disease, was diagnosed.

In an August 1993 statement, the veteran recounted the motor 
vehicle accident during service. According to the veteran, he 
was driving some friends around and was "run off the road."  
The veteran noted that he received head, chest, knee, leg and 
facial injuries and spent 2 or 3 weeks in the hospital.  He 
indicated that he developed PTSD as a result of this 
accident.  The veteran described flashbacks, nightmares, 
depression, anger and guilt.  He noted that he had problems 
getting along with others and had passive-aggressive 
tendencies.

In a November 1993 VA examination, the veteran recalled 
details of the motor vehicle accident and noted problems 
since that time.  The examiner indicated that the veteran 
provided a long history of chronic depression and 
preoccupation with the injuries he sustained during service.  
In addition, the veteran noted a long history of substance 
abuse, chronic interpersonal problems and resentment that he 
was called a "baby killer" when he was never in combat or 
in Vietnam.  The diagnoses consisted of: depression, not 
otherwise specified; and personality disorder, not otherwise 
specified, with passive-aggressive traits and major 
interpersonal problems.

Service connection for PTSD was denied in a December 1993 
rating action which was issued in January 1994.  

On VA examination conducted in January 1996, the veteran 
reported that during service he had been evaluated by the 
mental health clinic and was told that he was homesick.  He 
believed that the Army played a trick on him and gave him 
more problems.  The veteran noted his injuries from the motor 
vehicle accident and indicated resentment over the fact that 
he was never treated by the VA.  The veteran noted that he 
was easy to anger, felt depressed and withdrawn, and had 
problems sleeping.  The examiner noted that the veteran had a 
long history of chronic depression, as well as some 
interpersonal problems.  It was indicated further that the 
veteran had some symptoms of nightmares of a car accident and 
some avoidant behavior, but did not have any other symptoms 
of PTSD.  The diagnoses consisted of depressive disorder, not 
otherwise specified; and personality disorder, not otherwise 
specified, with some interpersonal problems as well as a past 
history of aggressiveness.

At a November 1996 travel Board hearing, the veteran 
recounted the motor vehicle accident during service and noted 
the severity of his injuries.  He indicated that he was 
"shafted" by the military regarding help with these 
injuries.  According to the veteran, he currently received 
treatment at Kentucky River Community Care for depression and 
PTSD.  The veteran noted that he took a variety of medication 
for these conditions.  He described having symptoms of 
nightmares, cold sweats, confusion, insomnia, substance 
abuse, depression, paranoia and anger.

At the travel Board hearing the veteran submitted private 
medical records from Kentucky River Community Care dated from 
August through October 1996.  These records noted the 
veteran's complaints of nervousness, depression, nightmares, 
insomnia, forgetfulness, resentment and hopelessness, and 
indicated that the veteran took antidepressants.  The records 
reveal that diagnoses of depression and possible PTSD as a 
result of service connected injuries were made during that 
time.  

Service connection for PTSD was denied in a Board decision 
issued in January 1997.  Thereafter, treatment reports from 
the VAMC in Mountain Home, TN dated from 1990 to 1997, which 
failed to reveal any treatment for a psychiatric disorder, 
were received.  In a rating decision issued in March 1998, it 
was determined that new and material evidence had not been 
received with which to reopen the claim of entitlement to 
service connection for PTSD.  

Private medical records from the Kentucky River Comprehensive 
Care Center (KRCCC), dated 1999 reflect treatment for 
depression, and include a notation of "rule out PTSD" but 
do not include a diagnosis of PTSD.  VA treatment records 
dated from 1997 to 1999 also reflect treatment for 
depression, and include a notations of  rule out PTSD and 
complaints of PTSD symptoms related to a motor vehicle 
accident which occurred during service (October 1998 record ) 
but do not include a diagnosis of PTSD.

The veteran presented testimony at a Board videoconference 
hearing, held in September 1999.  At that time, the veteran 
reported that he was stationed in Germany for much of his 
period of service and discussed the circumstances surrounding 
an accident in which he was involved in July 1965.  
Specifically, he stated that he has PTSD as a result of two 
stressors: 1) a car accident in Germany; and 2) harassment, 
i.e., being called names and being spit on, by antiwar 
protesters at the airport upon his return from Germany to the 
United States (in about 1965).  He indicated that he was 
being followed for PTSD symptomatology by VA and a private 
doctor and reported that he was receiving Social Security 
disability benefits.

In a Board decision issued in November 1999, it was 
determined that new and material evidence had not been 
received with which to reopen the PTSD claim.

VA records reflect that the veteran underwent a comprehensive 
psychiatric evaluation in December 2000.  In an assessment 
provided in February 2001, it was determined that a diagnosis 
of PTSD could not be supported.  Paranoid personality 
disorder with anti-social features was diagnosed.  Records 
dated in 2001 reflect assessments/plans which list 
PTSD/depression, but do not reflect that PTSD was actually 
diagnosed.  

In a rating action issued in July 2001 service connection was 
denied for a personality disorder and it was also determined 
that new and material evidence had not been received with 
which to reopen the PTSD claim.  In a Board decision issued 
in August 2002, it was again determined that new and material 
evidence had not been received with which to reopen the PTSD 
claim.

VA records dated in 2002 and 2003 continue to show treatment 
for depression and a personality disorder and reference a 
previous medical history of PTSD.
A VA PTSD examination was conducted in November 2003.  The 
veteran was interviewed for an hour and a half and the claims 
folders and medical records were reviewed.  The veteran gave 
a history of treatment for nervousness and forgetfulness in 
service and gave an account of the motor vehicle accident 
which occurred during service in Germany, which the veteran 
identified as a stressor.  The examiner concluded that the 
veteran's account, although indicative of severe distress, 
did not meet the DSM-IV criteria for PTSD.  It was explained 
that severe anxiety symptoms appeared to be related to a mood 
disorder and paranoid personality disorder, rather than to 
PTSD.  The examiner noted that the overall picture was 
consistent with a principal diagnosis of paranoid personality 
disorder.  Axis I diagnoses of chronic major depressive 
disorder and panic disorder with agoraphobia.  It was 
concluded that the results of the evaluation did not support 
a diagnosis of PTSD in regard to the motor vehicle accident.

In a rating decision issued in August 2004, it was determined 
that new and material evidence had not been received with 
which to reopen service connection claims for PTSD and a 
personality disorder; and a service connection claim for 
residuals of head trauma to include headaches, depression and 
vision loss was denied.

VA records dated from 2004 to March 2007 are negative for a 
diagnosis of PTSD.  The veteran underwent a psychiatric and 
psychological evaluation for PTSD in March 2007.  The VA 
treatment team determined that the veteran did not meet the 
full criteria for a diagnosis of PTSD, and confirmed the 
existing diagnosis of paranoid personality disorder, with a 
suggestion of adding a diagnosis of psychotic spectrum 
disorder due to the apparent presence of prominent delusional 
ideation and hallucinatory experiences.  Subsequent VA 
records dated from April 2007 to September 2007 are also 
negative for a diagnosis of PTSD. 

A VA examination for mental disorders was conducted in 
September 2007 by a panel of two examiners.  At that time 
assessments of a history of polysubstance abuse in remission, 
and paranoid personality disorder, were made.  The examiners 
explained that the veteran did not have either a major 
psychotic or mood disorder with psychotic features.  It was 
noted that they agreed that the primary diagnosis was veteran 
had a paranoid personality disorder, which was not service-
connected, as it was observed that the personality was 
essentially fully developed by the time someone entered the 
military.  The examiners also opined that they did not 
believe that symptoms of anxiety, nervousness and 
forgetfulness began in military service or were the first 
symptoms of a major psychotic disorder.   

Legal Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD which was previously and most 
recently denied by the Board in a final decision issued in 
August 2002, based on a determination that new and material 
evidence had not been received with which to reopen the 
claim.  

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or a representative, or the 
Board requested reconsideration of the August 2002 Board 
decision, that decision is final based on the evidence then 
of record.  Id.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
addressed herein, new and material evidence means evidence 
not previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Specifically, the veteran's PTSD claim has been repeatedly, 
and was most recently, denied in a Board decision issued in 
August 2002 on the basis that PTSD had not been diagnosed and 
accordingly new and material evidence had not been presented.  
Thus, the presentation of evidence of a diagnosis of PTSD 
would constitute new and material evidence with which to 
reopen the claim as this evidence would relate to an 
unestablished fact necessary to substantiate the service 
connection claim and raise a reasonable possibility of 
substantiating the service connection claim for PTSD.  

Since the August 2002 rating action, VA outpatient records 
dated from 2002 to September 2007 have been added to the 
record and VA examinations were conducted in 2003 and 2007.  
Collectively, the evidence, including VA medical records and 
examination reports added to the record after the August 2002 
denial of the claim by the Board, show that the veteran was 
diagnosed as having a depressive disorder and/or a 
personality disorder; both of these conditions were also 
previously diagnosed as shown by medical evidence date prior 
to August 2002.  None of the medical evidence added to the 
file since August 2002 documents a diagnosis of PTSD made in 
accordance with the provisions of the fourth edition of the 
DSM-IV.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held 
that medical records merely describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  Records, 
evaluations and documents provided for the file (except for 
duplicative evidence) and certainly that evidence dated since 
the August 2002 Board denial of the PTSD claim, meet the 
definition of "new" evidence (i.e., evidence not previously 
submitted to agency decision-makers), but this evidence is 
not "material" in that by itself or when considered with 
previous evidence of record, the evidence does not relate to 
an unestablished fact necessary to substantiate the claim, 
namely documentation of a diagnosis of PTSD.  See 38 C.F.R. § 
3.156.

The Board notes that at no time during the pendency of this 
appeal has the veteran demonstrated, nor does the evidence 
show, that PTSD has been diagnosed in accordance with the 
provisions of the fourth edition of the DSM-IV.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007), (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  In order for service 
connection to be granted, evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed..  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).  

Moreover, although lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness, a psychiatric diagnosis such as 
PTSD requires medical evidence for its support.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of reporting symptoms of depression or impaired 
sleep, etc., but he is not competent (i.e., professionally 
qualified) to offer an opinion as to the nature (diagnosis) 
or etiology of his claimed symptoms.

Given the evidence of record, the Board concludes that the 
claim of entitlement to service connection for PTSD has not 
been reopened.  As previously stated, new evidence was 
received in conjunction with the claim, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, documentation of a 
current diagnosis of PTSD made in accordance with the 
provisions of the fourth edition of the DSM-IV (i.e., 
evidence relating to an unestablished fact) was required to 
reopen the claim, without which there is no reasonable 
possibility of substantiating the service connection claim 
for PTSD.  The evidence of record does not support such a 
diagnosis.  Accordingly, new and material evidence to reopen 
a claim of entitlement to service connection for PTSD has not 
been received and the claim remains denied.

ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.  The benefit sought on appeal remains 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


